Title: To John Adams from Samuel Adams, 16 August 1785
From: Adams, Samuel
To: Adams, John


          
            My dear Sir
            Boston 16th Augt 1785
          
          The Governour of this Commonwealth will transmit to you Copies of Letters which lately passed between him and Capt Stanhope Commander of the British Ship of War Mercury. This is the same Person, as I am told, who, when a Prisoner here in the early time of the War, was not too delicate in Point of Honor to break his Parole. The Governor however had treated him from the Time of his Arrival with the Civilities and Respect due to a Foreigner in his Station, without personal or national Distinction. The occasion of this Epistolary Correspondence which the Governor was necessarily carried into by the Petulance of Stanhope, was a Fricas which happened on the Evening of the 31st Ulto, between the latter and a young Sailor who alledges that he and a Number of American Prisoners on board the Mercury had been flogged by Stanhopes order for refusing to do the Duty of Seamen. The Altercation caused the People near to collect, and the Captain, either really or pretending to be, apprehensive of Danger, hast’ned away, a Number following excited by common Curiosity, till his Fears were quieted in the House of one of his Friends and the Scene ended. This gave rise to Stanhopes Letter the following Day. Whatever his Opinion might be of his own Importance, the Governor considerd him intitled only to the Common Protection of the Law, nor could he see any Obstacle in the Captains Way to obtain legal Satisfaction if he had receivd Injury, which required the extraordinary Interposition of Government; for Stanhope was the same day abroad in the Town without the least Molestation or appearing to be apprehensive of any Affront. Perhaps this Gentlemans Ideas of Propriety of Conduct in the Governor might have led him to expect he would take the Part of a Grand Juryman or a Justice of the Peace to inquire into Misdemeanours, or decide on little Controversies which frequently happen among Persons who know not how to keep upon Terms with each other.
          I should not have troubled you with this Detail, had it not seemed to me somewhat necessary. You know it was formerly usual for such kind of Men as Stanhope appears to be, to fly to their Ships from pretended Danger, and by false representations impose on their too credulous Government. Adieu my friend, & believe me / Yours
          
            S Adams
          
        